Case 20-10343-LSS Doc 4975 Filed 05/25/21 Page1of2

Justice LS Silverstein, ,

My name 5 ).hllUlUttt~*™Y and | reside in Phoenix, AZ... I'm a homeless,

recovering alcoholic, drug addict and | haven't used in 3 years by the grace of God,
I'm 54 years old and I'm not going to blow smoke your way, | was given every
opportunity to be a productive member of society but | chose otherwise, I'm not
making any excuses for my demise but all I'm trying to convey to you that certain
men in authority in the BSA, all over our country in certain times were putting their

Pd I'm one of them! Has science ever concluded what
effect this sick traumatization truly does to a young brain? Boy or girl? Probably not!
But | can give you a first hand conclusion,, | know their are exceptions to the rule,
their are victims of sexual assault that went on to be productive,, but very rare..
here's what | would like you to consider,, are you gonna do what's right and shut the
door on the BSA as we know it? So they can start from scratch and get a do over
with strict background searching on new scout masters down the road.. I'm not
doing this for the money, I'm really not, all my money will go to predator awareness
companies that weed out the freaks out their that prey on little innocent kids;...
Don't let the kids down your honor, please

God bless

5/10/21

3U LIINLSIU
LdNYMNVEG SA
4319
69:8 WY SZ AyW 1202

Vi

IOVAV 130 4
‘MNOI AQ

Qs lis

 
Case 20-10343-LSS Doc 4975 Filed 05/25/21 Page 2 of 2

 

et

1)
q

i) é-.

i) S74

i 5 O D

- 7 = 6—O 2 ro

ate cr 7 ~ Qa)

ie O x

o S + Ss,

m te a)

oe >

- Om @

Oo et ©

3S n

<

Mm

—s

Wn

=r

Oo.

=

 

Efe Eve eefegggadye (Eat fefatef tet loeypteeg tft tefeet

°

 

 

 
